Title: From James Madison to the Senate, 6 December 1815
From: Madison, James
To: Senate


                    
                        
                            Washington
                            Dec. 6th 1815
                        
                    
                    I lay before the Senate for their consideration and advice, as to a ratification, a Treaty of Peace with the Dey of Algiers, concluded on the 30th day of June 1815; with a letter relating to the same from the American Commissioners to the Secretary of State.
                    
                        
                            James Madison
                        
                    
                